Order entered September 16, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01082-CV

                           IN THE INTEREST OF X.A.S., A CHILD

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 86621

                                          ORDER
       Before the Court is the September 16, 2019 request of Donna Robins, Official Court

Reporter for the 196th Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to September 26, 2019. We caution Ms.

Robins that further extension requests in this accelerated appeal involving the termination of

parental rights will be disfavored.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE